Case 1:17-cv-03273-TWP-DML Document 63 Filed 10/17/18 Page 1 of 1 PageID #: 259



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 AMERICAN SENIOR COMMUNITIES,                      )
 L.L.C.,                                           )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )    No. 1:17-cv-03273-SEB-DML
                                                   )
 JAMES BURKHART, et al.                            )
                                                   )
                              Defendants.          )

                 Entry and Order from Initial Pretrial Conference
       The parties, by counsel, appeared for an initial pretrial conference on October

 17, 2018, with the magistrate judge. The Clerk of Court is directed to reopen

 this action. Counsel are directed to confer, and by November 7, 2018, file a

 proposed case management plan.

       This case is set for a telephone status conference on January 15, 2019, at

 10:00 a.m. (Eastern), with Magistrate Judge Debra McVicker Lynch. The court

 will contact counsel by separate email through the court’s electronic filing system

 with the call-in information to be used to participate in the conference.

       So ORDERED.
      Date: 10/17/2018                      ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana
 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
